DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 recites “first and second source/drain regions” (line 7) which should be replaced with “a first source/drain region and a second source/drain region”.
Claim 1 recites “first and second electrodes” (line 13) which should be replaced with “a first electrode and a second electrode”.
Claim 1 recites “the first source/drain regions of individual of the transistors” (line 15) which should be replaced with “first source/drain regions of individual transistors”.
Claim 1 recites “the second source/drain regions of the individual transistors” (line 19) which should be replaced with “second source/drain regions of the individual transistors”.
Claim 3 recites “first and second source/drain regions” (line 7) which should be replaced with “a first source/drain region and a second source/drain region”.
Claim 3 recites “the second source/drain regions of the individual transistors” (lines 26-27) which should be replaced with “second source/drain regions of the individual transistors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the second source/drain regions of individual of the transistors” (line 3)” that lack antecedent basis because “the second source/drain regions” of individual transistors were not defined by the claims 10-12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155145 to Kim (cited in IDS of 08/25/2020) in view of Yamazaki et al. (US 2015/0270288, cited in IDS of 08/25/2020, hereinafter Yamazaki).
With respect to Claim 1, Kim discloses a method of forming a memory array (semiconductor memory) (Kim, Figs. 7C-7D, ¶0009-¶0010, ¶0069-¶0073), the memory array comprising memory cells (e.g., 750) individually comprising a transistor (access transistor including gate 752, drain 751, source 754, and body 753 between the source and the drain) and a capacitor (761/762/763) (Kim, Fig. 7C, ¶0072), the method comprising:
       forming vertically-alternating tiers of insulative material (stacked memory cells separated with insulating material) (Kim, Fig. 7C, ¶0072) and transistors, the tiers of transistors comprising horizontally-alternating lines of active area and insulating material, the transistors individually comprising:
       first and second source/drain regions (e.g., drain 751 and source 754 of access transistor 752) (Kim, Fig. 7C, ¶0072) having a channel region there-between and a gate (e.g., access transistor including gate 752) operatively proximate the channel region; individual of the active-area lines (e.g., memory cell 750) comprising the first source/drain region (751), the second source/drain region (752), and the channel region (753);

       forming a sense-line structure (vias connecting metal layers 771, 772, and 773 to the bit line 774) extending elevationally through the vertically- alternating tiers, individual of the second source/drain regions of the individual transistors that are in different transistor tiers being electrically coupled to the elevationally-extending sense-line structure. 
Further, Kim does not specifically disclose that (1) the gate comprises a portion of a horizontal longitudinally-elongated access line that interconnects multiple of the gates along that access line; (2) the second capacitor electrodes of multiple of the capacitors in the array being electrically coupled with one another.
Regarding (1), Kim teaches forming a memory block comprising memory cells (510 and 510’) (Kim, Fig. 5, ¶0060-¶0062), wherein the gates of the access transistor (511 and 512) are connected to the word line (517) (Kim, Fig. 5, ¶0062) to provide a voltage for turning-on the access transistors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by connecting the gates of the access transistors to the common word line as taught by Kim to have the gate comprising a portion of a horizontal longitudinally-elongated access line that interconnects multiple of the gates along that access line in order to provide improved non-volatile memory with reduced area of the memory cell including a plurality of transistors and capacitor by CMOS process (Kim, ¶0008-¶0010, ¶0069).
Regarding (2), Yamazaki teaches forming a highly integrated semiconductor device with large storage capacity with respect to an area occupied by a capacitor (Yamazaki, Figs. 1-4, ¶0014-¶0020, ¶0061-¶0076, ¶0090-¶0098, ¶0178-¶0182, ¶0227-¶0230), the capacitor (e.g., 494 in Figs. 3-4 of Yamazaki) comprising a first electrode (427) (Yamazaki, Figs. 1-4, ¶0181, ¶0227-¶0230) electrically coupled to a source/drain region (416a) of the transistor (e.g., 492), the first electrode comprising an annulus in a straight-line horizontal cross-section; a capacitor insulator (e.g., 429) radially inward of the first electrode annulus; and a second electrode (421a) radially inward of the capacitor insulator (e.g., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by forming each tier of Kim including a capacitor comprising a first electrode having annular shape and a second electrode as a pillar as taught by Yamazaki to have the second capacitor electrodes of multiple of the capacitors in the array being electrically coupled with one another in order to provide a highly integrated semiconductor device with large storage capacity with respect to an area occupied by a capacitor (Yamazaki, ¶0014, ¶0020, ¶0181, ¶0228).
With respect to Claim 3, Kim discloses a method of forming a memory array (semiconductor memory) (Kim, Figs. 7C-7D, ¶0009-¶0010, ¶0069-¶0073), the memory array comprising memory cells (e.g., 750) individually comprising a transistor (access transistor including gate 752, drain 751, source 754, and body 753 between the source and the drain) and a capacitor (761/762/763) (Kim, Fig. 7C, ¶0072), the method comprising:
       forming vertically-alternating tiers of insulative material (stacked memory cells separated with insulating material) (Kim, Fig. 7C, ¶0072) and transistors, the tiers of transistors comprising horizontally-alternating lines of active area and insulating material, the transistors individually comprising:
       first and second source/drain regions (e.g., drain 751 and source 754 of access transistor 752) (Kim, Fig. 7C, ¶0072) having a channel region there-between and a gate (e.g., access transistor including gate 752) operatively proximate the channel region; individual of the active-area lines (e.g., memory cell 750) comprising the first source/drain region (751), the second source/drain region (752), and the channel region (753);
       forming capacitors (761/762/763) (Kim, Fig. 7C, ¶0072) of individual memory cells, comprising:

       forming a capacitor insulator (762); and
       forming a second electrode (763) of individual of the capacitors; and
       forming a sense line (vias connecting metal layers 771, 772, and 773 to the bit line 774) electrically coupled to multiple of the second source/drain regions of the individual transistors that are in different transistor tiers. 
Further, Kim does not specifically disclose that (1) the gate comprises a portion of a horizontal longitudinally-elongated access line that interconnects multiple of the gates along that access line; (2) forming an opening extending elevationally through multiple of the vertically-alternating tiers; within the opening, forming a first electrode, the first electrode comprising an annulus within the opening; forming a capacitor insulator within the opening radially inward of the first electrode annulus; and forming a capacitor-electrode structure within the opening radially inward of the capacitor insulator and extending elevationally through the multiple vertically-alternating tiers, the elevationally- extending capacitor-electrode structure comprising a second electrode of individual of the capacitors.
Regarding (1), Kim teaches forming a memory block comprising memory cells (510 and 510’) (Kim, Fig. 5, ¶0060-¶0062), wherein the gates of the access transistor (511 and 512) are connected to the word line (517) (Kim, Fig. 5, ¶0062) to provide a voltage for turning-on the access transistors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by connecting the gates of the access transistors to the common word line as taught by Kim to have the gate comprising a portion of a horizontal longitudinally-elongated access line that interconnects multiple of the gates along that access line in order to provide improved non-volatile memory with reduced area of the memory cell including a plurality of transistors and capacitor by CMOS process (Kim, ¶0008-¶0010, ¶0069).
Regarding (2), Yamazaki teaches forming a highly integrated semiconductor device with large storage capacity with respect to an area occupied by a capacitor (Yamazaki, Figs. 1-4, 14-17, ¶0014-¶0020, ¶0061-¶0076, ¶0090-¶0098, ¶0178-¶0182, ¶0227-¶0230), the capacitor (e.g., 494 in Figs. 3-4 of Yamazaki) comprising a first electrode (427) (Yamazaki, Figs. 1-4, ¶0181, ¶0227-¶0230) electrically 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by forming each tier of Kim including a capacitor comprising a first electrode having annular shape and a second electrode as a pillar as taught by Yamazaki to have the method comprising: forming an opening extending elevationally through multiple of the vertically-alternating tiers; within the opening, forming a first electrode, the first electrode comprising an annulus within the opening; forming a capacitor insulator within the opening radially inward of the first electrode annulus; and forming a capacitor-electrode structure within the opening radially inward of the capacitor insulator and extending elevationally through the multiple vertically-alternating tiers, the elevationally- extending capacitor-electrode structure comprising a second electrode of individual of the capacitors in order to provide a highly integrated semiconductor device with large storage capacity with respect to an area occupied by a capacitor (Yamazaki, ¶0014, ¶0020, ¶0181, ¶0228).
Regarding Claim 5, Kim in view of Yamazaki discloses the array of claim 3. Further, Kim does not specifically disclose forming the opening after forming the access line. However, Kim teaches the gates of the access transistor (511 and 512) are connected to the word line (517) (Kim, Fig. 5, ¶0062) to provide a voltage for turning-on the access transistors. Further, Yamazaki teaches the method comprising forming a contact hole (Yamazaki, Figs. 4, 15, ¶0227), wherein the contact hole is formed after forming the gate of the transistors (404 and 454).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by forming the access line connected to the gates of the access transistors as taught by Kim, and further forming a capacitor comprising a first electrode having annular shape and a second electrode as a pillar in the contact hole as taught by Yamazaki, wherein the contact hole is formed after forming the access transistors having the gates to have forming the opening after forming the access line in order to provide improved non-volatile memory with reduced area of the memory cell including a plurality of transistors and capacitor by CMOS process; and with large storage capacity with respect to an area occupied by a capacitor (Kim, ¶0008-¶0010, ¶0069; Yamazaki, ¶0014, ¶0020, ¶0181, ¶0228).
Regarding Claim 9, Kim in view of Yamazaki discloses the array of claim 3. Further, Kim discloses the method, wherein forming the sense line comprises forming a sense-line structure (vias connecting metal layers 771, 772, and 773 to the bit line 774) (Kim, Fig. 7C, ¶0072) extending elevationally through the vertically- alternating tiers, individual of the second source/drain regions of the individual transistors being electrically coupled to the elevationally-extending sense-line structure.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155145 to Kim in view of Yamazaki (US 2015/0270288) as applied to claim 1 (claim 3), and further in view Or-Bach et al. (US 2011/0084314, hereinafter Or-Bach).
Regarding Claims 2 and 4, Kim in view of Yamazaki discloses the array of claim 1 (claim 3). Further, Kim does not specifically disclose the method comprising using masking steps to pattern individual of the transistor tiers before forming the insulative material tier that is immediately-vertically thereover, said masking steps totaling two and only two for each transistor tier (as claimed in claim 2 and claim 4).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kim/Yamazaki by forming a plurality of memory layers subsequently by utilizing two masking steps per memory layer as taught by Or-Bach to have the method comprising using masking steps to pattern individual of the transistor tiers before forming the insulative material tier that is immediately-vertically thereover, said masking steps totaling two and only two for each transistor tier (as claimed in claim 2 and claim 4) in order to provide improved method for forming 3D integrated circuit with reduced high-mask set cost and to reduce impact of inter-chip interconnects to improve IC performance and power (Or-Bach, ¶0028-¶0030, ¶0048-¶0049, ¶0395, ¶0400).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155145 to Kim in view of Yamazaki (US 2015/0270288) as applied to claim 3, and further in view Tu (US Patent No. 7,666,737).
Regarding Claim 6, Kim in view of Yamazaki discloses the array of claim 3. Further, Kim does not specifically disclose the method wherein forming the opening comprises widening the opening at least within the transistor tiers before forming the first electrodes.
However, Tu teaches a method of forming a memory device (e.g., DRAM) (Tu, Figs. 1A-1F, Col. 1, lines 6-10; lines 43-46; Col. 2, lines 46-67; Col. 3, lines 1-67; Col. 4, lines 1-27) comprising a capacitor structure (28/30/32) extending through a stack structure (21) (Tu, Figs. 1B, Col. 3, lines 7-28) including a plurality of layers (22/24), wherein the capacitor opening (26) (Tu, Figs. 1C, Col. 3, lines 29-32)  is formed through the stack structure (21), and further forming lateral recesses (27) (Tu, Figs. 1D, Col. 3, lines 32-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kim/Yamazaki by forming a capacitor structure in the capacitor opening having serrate sidewalls as taught by Tu, wherein the capacitor opening is formed through the stack of Kim/Yamazaki to have the method wherein forming the opening comprises widening the opening at least within the transistor tiers before forming the first electrodes in order to provide improved capacitor structure with increased total effective capacitance of the capacitor and maintaining the capacitor height (Tu, Col. 1, lines 6-10; lines 43-46; Col. 2, lines 46-67; Col. 4, lines 21-27).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155145 to Kim in view of Yamazaki (US 2015/0270288) as applied to claim 3, and further in view of Tu (US Patent No. 7,666,737) and Kuk et al. (US 2011/0147823, hereinafter Kuk).
Regarding Claim 7, Kim in view of Yamazaki discloses the array of claim 3. Further, Kim does not specifically disclose the method wherein (1) forming the first electrode comprises: within the opening, etching material of the transistor tiers selectively relative to the insulative-material tiers to radially expand the opening and form annular void spaces in the transistor tiers, individual of the annular void spaces extending radially to individual of the first source/drain regions; forming conductive material in the opening along sidewalls of the opening and in the annular void spaces; (2) and removing the conductive material from the opening sidewalls and leaving the conductive material in the annular void spaces to form the individual first electrodes.
Regarding (1), Tu teaches a method of forming a memory device (e.g., DRAM) (Tu, Figs. 1A-1F, Col. 1, lines 6-10; lines 43-46; Col. 2, lines 46-67; Col. 3, lines 1-67; Col. 4, lines 1-27) comprising a capacitor structure (28/30/32) extending through a stack structure (21) (Tu, Figs. 1B, Col. 3, lines 7-28) including a plurality of layers (22/24), wherein the capacitor opening (26) (Tu, Figs. 1C, Col. 3, lines 29-32)  is formed through the stack structure (21), and further forming lateral recesses (27) (Tu, Figs. 1D, Col. 3, lines 32-44) along sidewalls of the stack structure within the capacitor opening (26) to form serrate sidewalls by etching material (e.g., 22) of the stack (22/24) selectively relative to the insulative-material 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kim/Yamazaki by forming a capacitor structure in the capacitor opening having serrate sidewalls as taught by Tu, wherein the capacitor opening is formed through the stack of Kim/Yamazaki having the transistor tiers with the first and second source/drain regions to have the method wherein forming the first electrode comprises: within the opening, etching material of the transistor tiers selectively relative to the insulative-material tiers to radially expand the opening and form annular void spaces in the transistor tiers, individual of the annular void spaces extending radially to individual of the first source/drain regions; forming conductive material in the opening along sidewalls of the opening and in the annular void spaces in order to provide improved capacitor structure with increased total effective capacitance of the capacitor and maintaining the capacitor height (Tu, Col. 1, lines 6-10; lines 43-46; Col. 2, lines 46-67; Col. 4, lines 21-27).
Regarding (2), Yamazaki teaches forming the individual first electrodes (417 and 427) (Yamazaki, ¶0064, ¶0182) in the first and second transistor tiers. Further, Kuk teaches a method of forming a memory device (Kuk, Figs. 2A-2D, ¶0020-¶0023, ¶0031-¶0049, ¶0082, ¶0083) comprising a plurality of memory cells in a stack confguraton, wherein the opening (e.g., trench T1) (Kuk, Fig. 2A, ¶0035-¶0038) is formed though the stack of alternating layers (21/22), etching material of the layers (22) (Kuk, Figs. 2A-2D, ¶0032, ¶0037) selectively relative to the insulative-material layers (21) to radially expand the opening (T1) and form annular void spaces (e.g., recesses 1), and forming conductive material (e.g., 25) (Kuk, Fig. 2B, ¶0039-¶0042) in the opening (T1) along sidewalls of the opening and in the annular void spaces (e.g., recesses 1); removing the conductive material (25) (Kuk, Fig. 2C, ¶0043-¶0044) from the opening sidewalls and leaving the conductive material in the annular void spaces to form the individual portions of the conductive material (25A) separated from each other by a predetermined interval to prevent migration of charges among a plurality of memory cells (Kuk, ¶0049), and thus to form a reliable memory device.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155145 to Kim in view of Yamazaki (US 2015/0270288) as applied to claim 3, and further in view of Miyairi (US 2015/0255490).
Regarding Claim 8, Kim in view of Yamazaki discloses the array of claim 3. Further, Kim does not specifically disclose the method comprising forming the capacitor insulator to extend elevationally through the vertically-alternating tiers.
However, Miyairi teaches forming a capacitor (150) (Miyairi, Figs. 20A-20B, ¶0321-¶0322), wherein the first electrode (181) (Miyairi, Figs. 20A-20B, ¶0315) comprising an annulus (e.g., the first electrode is formed in the opening, and the insulator 182 is formed over the first electrode 181); forming a capacitor insulator (182) radially inward of the first electrode annulus and extending through a number of insulating layers of the first tier and the second tier.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kim/Yamazaki by forming a capacitor comprising a first electrode having annular shape and a second electrode as a pillar, and extending through the first tier and the second tier as taught by Miyairi to have the method comprising forming the capacitor insulator to extend elevationally through the vertically-alternating tiers in order to provide a highly reliable .
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0155145 to Kim in view of Miyairi (US 2015/0255490) and Yamazaki (US 2015/0270288).
With respect to Claim 10, Kim discloses a method of forming a memory array (semiconductor memory) (Kim, Figs. 7C-7D, ¶0009-¶0010, ¶0069-¶0073) comprising:
       forming vertically-alternating tiers of insulative material (stacked memory cells separated with insulating material) (Kim, Fig. 7C, ¶0072) and memory cells (750), the forming the tiers of memory cells (750) comprising forming memory cell individually comprising forming a transistor and forming a capacitor disposed horizontally relative to each other (e.g., the capacitor 761/762/763 incudes a portion connected to a plug disposed horizontally with respect to the gate 752 of the transistor, and that is interpreted as forming a transistor and a capacitor disposed horizontally relative to each other), the forming capacitor (761/762/763) (Kim, Fig. 7C, ¶0072) comprising:
       forming a first electrode (761) electrically coupled to a source/drain region (754) of the transistor, the first electrode being disposed at an elevation over a substrate;
       forming a capacitor insulator (762); 
       forming a second electrode (763).
Further, Kim does not specifically disclose that (1) the first electrode being disposed at an elevation over a substrate equivalent to an elevation over the substrate of a channel region of the transistor, the first electrode comprising an annulus in a straight-line horizontal cross-section; forming a capacitor insulator radially inward of the first electrode annulus; forming a second electrode radially inward of the capacitor insulator; and (2) forming a capacitor-electrode structure extending elevationally through multiple of the vertically-alternating tiers, individual second electrodes of individual capacitors being electrically coupled to the elevationally-extending capacitor- electrode structure.
Regarding (1), Miyairi teaches forming a highly reliable semiconductor device suitable for miniaturization and higher density (Miyairi, Figs. 20A-20B, ¶0012-¶0013, ¶0015-¶0029, ¶0308-¶0324), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by forming a capacitor comprising a first electrode having annular shape and a second electrode as a pillar, and disposed at an elevation over a substrate equivalent to an elevation over the substrate of a channel region of the transistor as taught by Miyairi to have the first electrode being disposed at an elevation over a substrate equivalent to an elevation over the substrate of a channel region of the transistor, the first electrode comprising an annulus in a straight-line horizontal cross-section; forming a capacitor insulator radially inward of the first electrode annulus; forming a second electrode radially inward of the capacitor insulator in order to provide a highly reliable semiconductor device suitable for miniaturization and higher density (Miyairi, ¶0012-¶0013, ¶0015-¶0029, ¶0306, ¶0321-¶0322).
Regarding (2), Yamazaki teaches forming a highly integrated semiconductor device with large storage capacity with respect to an area occupied by a capacitor (Yamazaki, Figs. 1-4, 14-17, ¶0014-¶0020, ¶0061-¶0076, ¶0090-¶0098, ¶0178-¶0182, ¶0227-¶0230), the capacitor (e.g., 494 in Figs. 3-4 of Yamazaki) comprising a first electrode (427) (Yamazaki, Figs. 1-4, ¶0181, ¶0227-¶0230) electrically coupled to a source/drain region (416a) of the transistor (e.g., 492), the first electrode comprising an annulus in a straight-line horizontal cross-section; a capacitor insulator (e.g., 429) radially inward of the first electrode annulus; and a second electrode (421a) radially inward of the capacitor insulator (e.g., 429); and a capacitor-electrode structure (421a) extending elevationally through multiple of the vertically arranged insulator layers (486/418/402/401/484/480), individual of the second electrodes (421a) of individual of the capacitors (e.g., 493 and 494 of Fig. 4) being electrically coupled to the elevationally extending capacitor-electrode structure (421a); the method comprising forming the first electrode 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by forming each tier of Kim including a capacitor comprising a first electrode having annular shape and a second electrode as a pillar as taught by Yamazaki to have the forming capacitor comprising: forming a capacitor-electrode structure extending elevationally through multiple of the vertically-alternating tiers, individual second electrodes of individual capacitors being electrically coupled to the elevationally-extending capacitor- electrode structure in order to provide a highly integrated semiconductor device with large storage capacity with respect to an area occupied by a capacitor (Yamazaki, ¶0014, ¶0020, ¶0181, ¶0228).
Regarding Claim 11, Kim in view of Miyairi and Yamazaki discloses the array of claim 10. Further, Kim discloses the method further comprising forming a sense line (e.g., vias connecting metal layers 771, 772, and 773 to the bit line 774) (Kim, Fig. 7C, ¶0072) electrically coupled to another second source/drain region of multiple of the transistors that are in different memory-cell tiers.
Regarding Claim 12, Kim in view of Miyairi and Yamazaki discloses the array of claim 11. Further, Kim discloses the method wherein the sense line comprises a sense-line structure (vias connecting metal layers 771, 772, and 773 to the bit line 774) (Kim, Fig. 7C, ¶0072) extending elevationally through the vertically- alternating tiers, individual of the second source/drain regions of individual of the transistors that are in different memory-cell tiers being electrically coupled to the elevationally-extending sense-line structure.
Regarding Claim 13, Kim in view of Miyairi and Yamazaki discloses the array of claim 12. Further, Kim discloses the method wherein the sense-line structure (vias connecting metal layers 771, 772, and 773 to the bit line 774) (Kim, Fig. 7C, ¶0072) comprises a pillar (via is interpreted as a pillar).
Regarding Claim 14, Kim in view of Miyairi and Yamazaki discloses the array of claim 12. Further, Kim discloses the method wherein the sense line (vias connecting metal layers 771, 772, and 773) (Kim, Fig. 7C, ¶0072) comprises a horizontal longitudinally-elongated conductive line that is above the vertically-alternating tiers (e.g., the bit line 774) and is directly electrically coupled to the sense-line structure (vias connecting metal layers 771, 772, and 773 to the bit line 774).
Regarding Claims 15, 16, 17, 19, and 20, Kim in view of Miyairi and Yamazaki discloses the array of claim 10. Further, Kim does not specifically disclose the method wherein the capacitor-electrode structure comprises a pillar (as claimed in claim 15); wherein the capacitor insulator extends elevationally through the vertically-alternating tiers (as claimed in claim 16); wherein the capacitor insulator comprises an annulus in a straight-line horizontal cross-section (as claimed in claim 17); wherein the second electrode is not annular in any straight-line horizontal cross-section (as claimed in claim 19); wherein the capacitor electrode structure is not annular in any straight-line horizontal cross-section (as claimed in claim 20).
However, Miyairi teaches forming a highly reliable semiconductor device suitable for miniaturization and higher density (Miyairi, Figs. 20A-20B, ¶0012-¶0013, ¶0015-¶0029, ¶0308-¶0324), wherein the semiconductor device comprising a transistor (100) and a capacitor (150) (Miyairi, Figs. 20A-20B, ¶0321-¶0322); the first electrode (181) of the capacitor (150) being disposed at an elevation over a substrate equivalent to an elevation over the substrate of a channel region of the transistor (100), the first electrode (181) (Miyairi, Figs. 20A-20B, ¶0315) comprising an annulus (e.g., the first electrode is formed in the opening, and the insulator 182 is formed over the first electrode 181); forming a capacitor insulator (182) radially inward of the first electrode annulus and extending through a number of insulating layers of the first tier and the second tier; and forming a second electrode (183) radially inward of the capacitor insulator (182) such that the second electrode (183) (Miyairi, Figs. 20A-20B) is not annular in any straight-line horizontal cross-section; and the capacitor electrode structure extending through the first tier and the second tier is not annular in any straight-line horizontal cross-section.

Regarding Claim 18, Kim in view of Miyairi and Yamazaki discloses the array of claim 17. Further, Kim does not specifically disclose the method wherein the capacitor insulator extends elevationally through the vertically-alternating tiers.
However, Miyairi teaches forming a capacitor (150) (Miyairi, Figs. 20A-20B, ¶0321-¶0322), wherein the first electrode (181) (Miyairi, Figs. 20A-20B, ¶0315) comprising an annulus (e.g., the first electrode is formed in the opening, and the insulator 182 is formed over the first electrode 181); forming a capacitor insulator (182) radially inward of the first electrode annulus and extending through a number of insulating layers of the first tier and the second tier.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kim/Miyairi/Yamazaki by forming a capacitor comprising a first electrode having annular shape and a second electrode as a pillar, and extending through the first tier and the second tier as taught by Miyairi to have the method wherein the capacitor insulator extends elevationally through the vertically-alternating tiers in order to provide a highly reliable semiconductor device suitable for miniaturization and higher density (Miyairi, ¶0012-¶0013, ¶0015-¶0029, ¶0306, ¶0321-¶0322).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891